Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.  	Claims 1-15 are pending and are under examination.

Claim Rejections-35 U.S.C. § 112
	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


2.	Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed . Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus.  Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).   “[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A “representative number of species” means that those species that are adequately described are representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014).  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species.  The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention.  For example, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural "stepping stone" to the corresponding chimeric antibody, but not to human antibodies.  Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875 (Fed. Cir. 2011).
The teachings of the specification and the claimed invention:
The nature and scope of the claimed invention at issue is a genus of methods of treating cancer or metastatic cancer in humans by administering a humanized OX40 monoclonal antibody comprising: (a) a heavy chain variable region CDR1 comprising the amino acid 5sequence set forth in SEQ ID NO: 1; (b) a heavy chain variable region CDR2 comprising the amino acid sequence set forth in SEQ ID NO:2; (c) a heavy chain variable region CDR3 comprising the amino acid sequence set forth in SEQ ID NO: 3; (d) a light chain variable region CDR1 comprising the amino acid sequence set forth in SEQ ID NO:7; (e) a light chain variable region CDR2 comprising the amino acid sequence set forth in SEQ ID NO:8;  10and (f) a light chain variable region CDR3 comprising the amino acid sequence set forth in SEQ ID NO:9; and a TLR4 agonist, which is CRX-601. Dependent claims recite that the cancer is a cancer such as solid tumors, liquid tumors, hematopoietic tumors, leukemias or lymphomas.
The instant specification discloses at page 9, that a humanized OX40 monoclonal antibody comprising: (a) a heavy chain variable region CDR1 comprising the amino acid 5sequence set forth in SEQ 
 The instant specification has not disclosed that such combination treats any and all solid tumors, liquid tumors, hematopoietic tumors, leukemias or lymphomas. 

State of the Art
With respect to the claimed methods of treatment of cancer using TLR4 agonists, Kaczaniwska et al (JLB, 93:847-863, 2013, IDS) teach that TLR signaling has the potential for promoting tumor growth and with respect to TLR4 teach that TLR4 signaling in tumor cells more frequently exhibits protumor properties than antitumor properties (see abstract and page 854). Kaczaniwska et al teach that activated TLR4 on human gastric cells increased tumor proliferation and that TLR4 engagement on human breast cancer cells promotes tumor progression (see page 854). Then with respect to the claimed methods of treatment of cancer using OX40 antibody agonists, Nuebling et al (AACR, 6(2):209-221, 2018) teach that agonist OX40 antibodies mediate survival and release of cytokines that act as growth and survival factors from leukemic cells. 
Accordingly, cancers are widely diverse and treating them all with the combination of agents would considered unpredictable such that one of skill in the art would not be able to recognize that all solid tumors, liquid tumors, hematopoietic tumors, leukemias or lymphomas could be treated by the claimed combination of agents.
Claim Analysis

The nature and scope of the claimed invention at issue is a genus of methods of treating cancer or metastatic cancer in humans by administering a humanized OX40 monoclonal antibody comprising: (a) a heavy chain variable region CDR1 comprising the amino acid 5sequence set forth in SEQ ID NO: 1; (b) a heavy chain variable region CDR2 comprising the amino acid sequence set forth in SEQ ID NO:2; (c) a heavy chain variable region CDR3 comprising the amino acid sequence set forth in SEQ ID NO: 3; (d) a light chain variable region CDR1 comprising the amino acid sequence set forth in SEQ ID NO:7; (e) a light chain 
A skilled artisan in the art would recognize that the ability of a humanized OX40 monoclonal antibody comprising: (a) a heavy chain variable region CDR1 comprising the amino acid 5sequence set forth in SEQ ID NO: 1; (b) a heavy chain variable region CDR2 comprising the amino acid sequence set forth in SEQ ID NO:2; (c) a heavy chain variable region CDR3 comprising the amino acid sequence set forth in SEQ ID NO: 3; (d) a light chain variable region CDR1 comprising the amino acid sequence set forth in SEQ ID NO:7; (e) a light chain variable region CDR2 comprising the amino acid sequence set forth in SEQ ID NO:8;  10and (f) a light chain variable region CDR3 comprising the amino acid sequence set forth in SEQ ID NO:9; and a TLR4 agonist, which is CRX-601 to treat cancer is specific to the particular cancer, and that it cannot be immediately envisioned which other cancers might be treatable with the claimed combination as both TRL4 agonist and OX40 agonists appear to have protumor and antitumor properties (see Kaczaniwska et al (JLB, 93:847-863, 2013, IDS) and  Nuebling et al (AACR, 6(2):209-221, 2018) above).
Similarly, with respect to OX40 cancer immunotherapy, Aspeslach et al (EJC, 52:50-66, 2016) teach that OX40 antibodies are being tested in clinical trials, but that conflicting results between in vivo and in vitro data require further study (see abstract).  Then with further respect to TLR4, Mai et al (OTT, 6, 1573-1587, 2013, IDS) teach that further studies need to be carried out on TLR4 antagonists and agonist in various cancers (see page 1583). Therefore, one of skill in the art would not be able to recognize that all solid tumors, liquid tumors, hematopoietic tumors, leukemias, lymphomas or metastatic cancers could be treated by the claimed combination of agents.  
Accordingly, being able to treat a mouse model of colon cancer would not be considered representative of being able to treat the claimed genus of all cancers such as solid tumors, liquid tumors, hematopoietic tumors, non-small cell lung cancer, triple-negative breast cancer, leukemias or lymphomas.
Accordingly, the skilled artisan would not recognize that applicants were in possession of the invention as broadly claimed at the time the application was filed.

3. 	Claims 1-15 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for using a method of treating colon cancer, melanoma and bladder cancer with the claimed combination, does not reasonably provide enablement for using the full scope of the claimed methods such treating all cancers and metastatic cancers with the claimed combination.  The specification does not use the invention commensurate in scope with these claims. 
MPEP § 2164.01 states:
	
The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable?  That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  Accordingly, even though the statute does not use the term "undue experimentation," it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).

There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue”.  These factors, which have been outlined in the Federal Circuit decision of In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), include, but are not limited to, the nature of the invention, the state of the prior art, the relative skill of those in the art, the amount of direction or guidance disclosed in the specification, the presence or absence of working examples, the predictability or unpredictability of the art, the breadth of the claims, and the quantity of experimentation which would be required in order to practice the invention as claimed.  See also Ex parte Forman, 230 USPQ 546 (BPAI 1986).
The amount of guidance, direction, and exemplification disclosed in the specification, as filed, would not be sufficient to enable the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.  
The claims are described supra.
In this case, the specification does not provide any specific, non-general guidance that the claimed combination of agents treats cancers or any specific, non-general guidance as to which cancers could be predictably treated with the claimed antibody.  
Furthermore, cancers are widely diverse and treating them all with the combination of agents would considered unpredictable in view of the teachings of Kaczaniwska et al (JLB, 93:847-863, 2013, IDS), Nuebling et al (AACR, 6(2):209-221, 2018), Aspeslach et al (EJC, 52:50-66, 2016) and Mai et al (OTT, 6, 1573-1587, 2013, IDS) detailed in the above written description rejection. 
Thus, while the prior art and the specification teaches that an OX40 agonist antibody and the TLR4 
Applicant is reminded that reasonable correlation must exist between the scope of the claims and scope of enablement set forth.  
In deciding In re Fisher, 166 USPQ 18, 24 (CCPA 1970), the Court indicated the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  “Tossing out the mere germ of an idea does not constitute enabling disclosure. While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention.”  Genentech Inc. v. Novo Nordisk A/S, 42 USPQ2d 1001, 1005 (CA FC 1997).
In conclusion, upon careful and full consideration of the factors used to determine whether undue experimentation is required, in accordance with the Federal Circuit decision of In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988), the amount of guidance, direction, and exemplification disclosed in the specification, as filed, is not deemed sufficient to have enabled the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation
  
Claim Rejections - 35 USC § 103

4.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that 
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

7.	Claims 1-8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kaczanowska et al (JLB, 93(6):847-863, 2013, IDS), Liu et al US 2013/0280275, IDS) and Halle et al US 2013/0216614, IDS).
Kaczanowska et al teach using TLR4 agonists such as MPL or BCG in cancer immunotherapy of bladder cancer and melanoma and that TLR4 agonists should be used in combination with other immunostimulatory agents such as immunostimulatory anti-OX40 antibodies, i.e., OX40 antibody agonists (see entire document, pages 848, 856 and 858). Furthermore, it is noted that OX40 antibody agonists would necessarily include monoclonal antibodies, as therapeutic antibodies are well-known in the art to be monoclonal (e.g., Herceptin).  Kaczanowska et al further teach local tumor site administration of TLR agonists have an advantage vs systemic administration (indistinguishable from intratumorally) (page 857).  Kaczanowska et al further teach using MPL (monophosphoryl lipid a) in melanoma patients with the objective of decreasing tumor recurrence and that MPL is a TLR4 agonist that is approved by the FDA for cancer treatment (see pages 856 and 858).  

Liu et al teach an OX40 antibody for treating cancer such as melanoma and bladder cancer and 

RESULT 1
US-13-818-645-11
; Sequence 11, Application US/13818645
; Patent No. 9006399
; GENERAL INFORMATION
;  APPLICANT: BOARD OF REGENTS, THE UNIVERSITY OF TEXAS SYSTEM
;  TITLE OF INVENTION: ANTI-OX40 ANTIBODIES AND METHODS OF USING THE SAME
;  FILE REFERENCE: UTSC.P1193US
;  CURRENT APPLICATION NUMBER: US/13/818,645
;  CURRENT FILING DATE: 2013-02-22
;  PRIOR APPLICATION NUMBER: PCT/US2011/048752
;  PRIOR FILING DATE: 2011-08-23
;  PRIOR APPLICATION NUMBER: 61/380,827
;  PRIOR FILING DATE: 2010-09-08
;  PRIOR APPLICATION NUMBER: 61/375,999
;  PRIOR FILING DATE: 2010-08-23
;  NUMBER OF SEQ ID NOS: 24
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 11
;  LENGTH: 107
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Description of Artificial Sequence: Synthetic
;  OTHER INFORMATION:polypeptide
US-13-818-645-11

  Query Match             100.0%;  Score 555;  DB 6;  Length 107;
  Best Local Similarity   100.0%;  
  Matches  107;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DIQMTQSPSSLSASVGDRVTITCKASQDVSTAVAWYQQKPGKAPKLLIYSASYLYTGVPS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DIQMTQSPSSLSASVGDRVTITCKASQDVSTAVAWYQQKPGKAPKLLIYSASYLYTGVPS 60

Qy         61 RFSGSGSGTDFTFTISSLQPEDIATYYCQQHYSTPRTFGQGTKLEIK 107
              |||||||||||||||||||||||||||||||||||||||||||||||
Db         61 RFSGSGSGTDFTFTISSLQPEDIATYYCQQHYSTPRTFGQGTKLEIK 107

RESULT 1
US-13-818-645-5
; Sequence 5, Application US/13818645
; Patent No. 9006399
; GENERAL INFORMATION

;  TITLE OF INVENTION: ANTI-OX40 ANTIBODIES AND METHODS OF USING THE SAME
;  FILE REFERENCE: UTSC.P1193US
;  CURRENT APPLICATION NUMBER: US/13/818,645
;  CURRENT FILING DATE: 2013-02-22
;  PRIOR APPLICATION NUMBER: PCT/US2011/048752
;  PRIOR FILING DATE: 2011-08-23
;  PRIOR APPLICATION NUMBER: 61/380,827
;  PRIOR FILING DATE: 2010-09-08
;  PRIOR APPLICATION NUMBER: 61/375,999
;  PRIOR FILING DATE: 2010-08-23
;  NUMBER OF SEQ ID NOS: 24
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 5
;  LENGTH: 122
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Description of Artificial Sequence: Synthetic
;  OTHER INFORMATION:polypeptide
US-13-818-645-5

  Query Match             100.0%;  Score 658;  DB 6;  Length 122;
  Best Local Similarity   100.0%;  
  Matches  122;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy         1 QVQLVQSGSELKKPGASVKVSCKASGYTFTDYSMHWVRQAPGQGLKWMGWINTETGEPTY 60
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         1 QVQLVQSGSELKKPGASVKVSCKASGYTFTDYSMHWVRQAPGQGLKWMGWINTETGEPTY 60

Qy        61 ADDFKGRFVFSLDTSVSTAYLQISSLKAEDTAVYYCANPYYDYVSYYAMDYWGQGTTVTV 120
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        61 ADDFKGRFVFSLDTSVSTAYLQISSLKAEDTAVYYCANPYYDYVSYYAMDYWGQGTTVTV 120

Qy        121 SS 122
              ||
Db        121 SS 122
Halle et al teach that MPL and AGPs are TLR4 agonists and that AGPs are referred to as lipid A mimetics in the art, but are less toxic than lipid A (see page 4). Halle et al teach that CRX-601 is a preferred APG compound that is a TRL4 agonist for immune stimulation (see entire document, e.g., pages 1, 3, 5-8).  Halle et al teach intravenous administration (see page 15). 
Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made to predictably use the antibody of Liu et al in combination with a TLR4 agonist of Halle et al that is structurally related to MPL to treat bladder cancer and metastatic melanoma cancer because the prior art of Kaczanowska et al taught using a combination of TLR4 agonist and OX40 antibody for cancer immunotherapy and the antibody of Liu was an art known antibody that could be 
Furthermore, as Kaczanowska et al taught intratumor injection and systemic administration (i.e., intravenous injection), while the other prior art taught intravenous administration, any combination of intratumor or intravenous would be seen as predictable modes of administration.  With respect to claim 6, the prior art patients can have any number of tumors and metastatic melanoma patients have multiple solid tumors, so the suggested methods render this claim obvious as well as the second wherein clause merely recites the intended results of the claimed process.
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references.

Conclusion


8.	No claims are allowed.  

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brad Duffy whose telephone number is (571) 272-9935.  The examiner can normally be reached on Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Julie Wu can be reached on (571) 272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Respectfully,						
Brad Duffy						
571-272-9935					

/Brad Duffy/
Primary Examiner, Art Unit 1643
February 8, 2022